Title: To James Madison from Henry Lee, 24 April 1812
From: Lee, Henry
To: Madison, James


Dear Sir
Washington April 24h. 12
I so reluctantly address you on private business, when I knew that yr. public dutys claim every moment of yr. time, that no consideration short of pecuniary importance could induce me to do it.
Learning from the S of State that Congress might possibly send a present of provisions to the distressed inhabitants of the Carracas, I suggested the hope that I might be entrusted with its presentment. I wish no emolument for so doing being satisfied with the welcome which it will be sure to attach to my visit.
You was pleased to tell me that whenever a supplemental law to the embargo law, should pass embracing my case that you would do for me what might be requisite.
This law has I beleive passed & a vessel with the cargo contracted for by the Spanish deputys has been prepared.
It is only necessary for me to bring this matter to yr. mind & I will only add my best wishes & deep respect.
H: Lee
